Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1 and 6-15 have been examined in this application.
	The filling date of this application number recited above is 01 July 2019. No priority has been claimed in the Application Data Sheet, thus the examination will be undertaken in consideration of the effective filing date as the priority date.
The information disclosure statement (IDS) submitted on 18 December 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Strange et al. (U.S. 2013/0297353) in view of Schultz et al. (U.S. 2015/0052187).

As per Claim 1, Strange discloses a system for automatic accident analysis, comprising:
a web server ([0076] “an application running on the mobile device”);
and an electronic processing server in communication with the web server (See Figure 1 – 112 “Insurance Server”), comprising:
a plurality of data processing units ([0011] “an image processing unit which processes the at least one mobile image to extract the information related to the insurance claim; a collection unit which prepares an insurance claim using the extracted information; an offer calculation unit for creating an offer for an insurance policy based on the information related to obtaining an insurance quote; and a remote transmitting unit which transmits the insurance claim to an image processing unit”);
and a non-transitory memory device in communication with the plurality of data processing units and storing (i) optical character recognition rules ([0362] “FIG. 46 is a flow chart of a dynamic data capture method for extracting data from an image according to an embodiment ... Various optical character recognition techniques can then be used to locate and read fields from the bi-tonal image (step 4310) ...”), (ii) accident visual documentation rules (See Figure 7 which provides instructions for taking pictures of the accident), (iii) accident recorded statement rules (See Figure 3 which provides instructions to following an accident), (iv) accident diagram rules (See Figures 10 and 11 disclosing imaging rules), (v) graphical user interface generation rules (See Figures 3 to 7 which displays various GUI in response to user selections), and (vi) instructions that when executed by the plurality of data processing units result in:
receiving, by the web server and from a mobile electronic device disposed at an accident scene, a request for an accident analysis webpage (See Figure 3D which the application running on the mobile device is asking the user “Are you at an accident scene now?” with the options “Yes” and “No”, wherein if the user chooses “Yes” the process continues with the accident analysis moving to Figure 3E and so forth, as disclosed [0086] “once the claim type is selected as "Automobile," a series of accident-related questions 308 is displayed to determine if the user is at the scene of the accident”);
Figure 4B which requests user’s information, with the option “Capture information from Insurance Card”, as disclosed [0088] “All of these options provide for capturing of an image of a document or corresponding object with the information so that the user does not have to manually enter it or write it down”), and 
(ii) a first command to automatically activate a camera of the mobile electronic device (When the user chooses the option “capture information from insurance card”, as shown in Figure 4C, the camera of the device is automatically activated);
receiving, by the web server and from the mobile electronic device, and in response to the serving of the accident analysis webpage, the image of the insurance card (See Figure 4G which discloses “send hint coordinates along with image to server”);
identifying, by the electronic processing server and utilizing the optical character recognition rules applied to the image of the insurance card, an insurance policy identifier (See Figure 4H which fills the information, such as the policy number, obtained from the captured image of the insurance card, as disclosed [0090] “In FIG. 4H, a menu screen 418 pops up and prefills the fields needed to complete the user information that was obtained from the document image”);
serving, by the web server and to the mobile electronic device, and utilizing the graphical user interface generation rules, an insurance policy details confirmation page, Figure 4I which displays a list of vehicles as disclosed [0090] “FIG. 4I is a selection screen 420 which is displayed if it is determined that two different vehicles are listed on the Automobile Insurance Card (AIC)”);
receiving, by the web server and from the mobile electronic device, and in response to the serving of the insurance policy details confirmation page, (i) an indication of a selection of an option from the at least one of the listing of insured vehicles on the insurance policy and the listing of drivers on the insurance policy (See Figure 4J which displays that “Your Information” has been submitted, as disclosed [0090] “In FIG. 4J, a check box 422 is displayed next to the menu 402 listing "Your Information" as an indication that this information has been submitted”); and (ii) an indication of a verification of the contact information for the insurance policy ([0090] “In FIG. 4J, a check box 422 is displayed next to the menu 402 listing "Your Information" as an indication that this information has been submitted”); and
accepting the verification of the contact information for the insurance policy as an access credential for at least one of the (i) accident visual documentation rules, (ii) accident recorded statement rules, and (iii) accident diagram rules (See Figure 2 – Step 214, as disclosed [0084] “Once the information extracted from the captured images and obtained from the user and mobile device is collected, the application on the mobile device determines whether all of the needed information has been obtained and whether the claim is ready to be submitted in step S214. This step may also involve displaying all of the information to the user to verify everything about the claim before it is submitted” wherein the captured image includes contact information, as disclosed [0083] “The images will be used to extract information needed for the claim (step S212), such as the names and contact information of the involved parties”. The exemplary screens are shown in Figures 4A-4J which teaches the input of user information and Figures 6A-6G of other driver information, which are used as an “access credentials”, e.g. credentials to provide access, to the accident visual documentation rules and/or accident recorded statement rules – see Figure 4J which shows the update of the submitted information, as disclosed [0090] “In FIG. 4J, a check box 422 is displayed next to the menu 402 listing "Your Information" as an indication that this information has been submitted”, and the user would be allowed to proceed to the next step of the visual documentation rules and/or recorded statement rules, such as providing the claim type, time and location, asking the user to take pictures of the accident as shown in Figures 7A-7F, etc.).

Strange may not explicitly disclose, but Schultz discloses:
retrieving, by the electronic processing server from a database, and utilizing the insurance policy identifier, (i) a listing of insured vehicles on the insurance policy, (ii) a listing of drivers on the insurance policy, and (iii) contact information for the insurance policy (See Figure 5, as disclosed [0024] “Accounts: When the producer selects one of the accounts, e.g. John Q Public, device 100 retrieves the information from database 160 (FIG. 1) or database 130 (FIG. 2) or from the copy of database 130 via a web method call. Device 100 then displays a list of information related to that account and various other options from which the producer may select (e.g. Contacts 410, Vehicles 440, Drivers 450)”); and
serving, by the web server and to the mobile electronic device, and utilizing the graphical user interface generation rules, an insurance policy details confirmation page, wherein the insurance policy details confirmation page comprises a pre-filled drop-down menu populated with at least one of the listing of insured vehicles on the insurance policy and the listing of drivers on the insurance policy ([0025] “If the producer selects Vehicles 440, device 100 downloads the information from database 160 (FIG. 1) or database 130 (FIG. 2) or from the copy of database 130 and interface 140 respectively displays a list of insured vehicles owned or leased by John Q Public. If the producer selects Drivers 450, device 100 downloads the information from database 160 (FIG. 1) or database 130 (FIG. 2) or from the copy of database 130 and interface 140 displays a list of drivers associated with the various insured vehicles John Q Public”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize identifying the insurance policy and providing a pre-filled menu of listed vehicles and drivers as in Schultz in the system executing the method of Strange with the motivation of offering to [0004] “provide an improved system which provides access in real-time, or substantially real-time, to CRM information” as taught by Schultz over that of Strange.

Claims 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Strange in view of Schultz, in further view of Davis et al. (U.S. 10719966).

	As per claim 6, Strange may not explicitly disclose, but Davis teaches the system of claim 1, wherein the instructions, when executed by the plurality of data processing units, further result in:
	serving, after the accepting and by the web server and to the mobile electronic device, and utilizing the graphical user interface generation rules, an accident diagram webpage, wherein the accident diagram webpage comprises (i) instructions requesting that the mobile electronic device be utilized to construct a diagram of the accident scene in accordance with the accident diagram rules, and (ii) a map-based diagram tool comprising a pre-loaded geo-referenced map of the accident scene and at least one GUI vector drawing tool (See Figure 3 which is an augmented reality representation of the accident scene, which the scene can be constructed by user interface, as disclosed [Col 13 Lines 57-65] “FIG. 3 illustrates a first example user interface 300 comprising an augmented reality representation of a real world accident scene in the form of an accident site 310. The user interface may comprise the accident site 310 and an object list 320. The user interface may be generated by an augmented reality visualization application/device 210, a user device 220, and/or both in concert as part of the accident re-creation system 200. The generated user interface may be displayed to a user via display interface 227”);
	receiving, by the web server and from the mobile electronic device via the GUI vector drawing tool, and in response to the serving of the accident diagram webpage, a first vector input defining (a) a first location on the map and (b) a first direction on the  Figure 4 wherein the scene includes the street names and the direction of the cars).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize augmented reality accident scene creation as in Davis in the system executing the method of Strange with the motivation of offering to provide [Col 1 Lines 48-50] “improved approaches to processing insurance claims in response to a vehicle accident” as taught by Davis over that of Strange.

	As per claim 7, Strange may not explicitly disclose, but Davis teaches the system of claim 6, wherein the accident diagram webpage further comprises (iii) a common GUI object selection tool (See Figure 3 which includes object list 320), and wherein the instructions, when executed by the plurality of data processing units, further result in:
	receiving, by the web server and from the mobile electronic device via the GUI object selection tool, and in response to the serving of the accident diagram webpage, a first GUI object selection input defining (a) a first one of a plurality of available GUI objects and (b) a second location on the map ([Col 14 Lines 6-11] “A user may use the object list 320 with premade animations and icon to insert important objects involve in the accident to help rebuild the scene. The user may use a drag and drop feature on the display interface 227 from the object list 320 to the accident site 310”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize augmented reality accident scene creation as in Davis in the system Strange with the motivation of offering to provide [Col 1 Lines 48-50] “improved approaches to processing insurance claims in response to a vehicle accident” as taught by Davis over that of Strange.

	As per claim 12, Strange may not explicitly disclose, but Davis teaches the system of claim 6, wherein the instructions, when executed by the plurality of data processing units, further result in:
	generating, utilizing the first vector input, a virtual accident scene model (See Figure 5 which displays the 3D augmented reality representation of the created accident scene);
	and calculating, based on the virtual accident scene model and stored virtual accident scene analysis rules, a virtual result of the accident ([Col 16 Lines 1-3] “At step 630, the system may generate and display (or cause to be displayed) a user interface comprising a replay and video of the updated and final augmented reality accident scene”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize augmented reality accident scene creation as in Davis in the system executing the method of Strange with the motivation of offering to provide [Col 1 Lines 48-50] “improved approaches to processing insurance claims in response to a vehicle accident” as taught by Davis over that of Strange.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Strange in view of Schultz, in further view of Davis, and in further view of Sprang et al. (U.S. 2004/0239691).

	As per claim 8, Davis may not explicitly disclose, but Sprang teaches the system of claim 7, wherein the instructions, when executed by the plurality of data processing units, further result in:
	calculating a difference between the first and second locations on the map (See Figure 3 which discloses of calculating the offset bounds and the distance from the movement of the object, as disclosed [0038] “Control then continues to block 310 where an offset bounds (referred to below as "O") for the selected object is calculated using the selected object's original bounds and the distance (referred to below as "D") the object has moved since it was selected” and also [0039] “If the determination at block 320 is true, then control continues to block 325 where a vertical offset is determined by calculating the minimum of the distance between the guide and the top of the offset bounds, the distance between the guide and the middle of the offset bounds, and the distance from the guide to the bottom of the offset bounds” and [0040] which teaches of calculating the horizontal offset); and 
determining, by applying stored proximity threshold rules, that the first and second locations on the map are within a predetermined proximity threshold (See Figure 1B displaying the “snap” guides once the object has moved within the proximity threshold, as disclosed [0023] “A user has selected the object 102 and moved the object 102 downward within the snap threshold of horizontal guides 110 and 112 associated with the top and the horizontal-middle, respectively, of the objects 104 and 106, so horizontal guide lines 110 and 112 are visibly displayed”. See also Figure 3 which teaches of snap threshold, as disclosed [0045] “Control then continues from block 345 to block 350 where a determination is made whether H (the minimum of the horizontal offsets) is less than a snap threshold, which is the distance from the bounds at which the selected object snaps to the guide”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize snapping alignment of objects as in Sprang in the system executing the method of Davis with the motivation of offering to provide [0003-0007] advantages of guide or grid lines to avoid visual clutter which may distract the user from seeing objects to manipulate and edit as taught by Sprang over that of Davis.

	As per claim 9, Davis may not explicitly disclose, but Sprang teaches the system of claim 8, wherein the instructions, when executed by the plurality of data processing units, further result in:
	creating, based on the determining that the first and second locations on the map are within a predetermined proximity threshold, a spatial data relationship between the first direction on the map and the first one of the plurality of available GUI objects ([0023] “When the object 102 being moved comes into alignment with another object 104, 106, or 108 guides appear. For example, when the object being moved 102 comes into alignment with object 104, guides 110 and 112 are displayed. Similarly, guides 110 and 112 are also displayed when the object 102 comes into alignment with another object such as object 106. The display of guides indicates that a particular alignment has occurred between two or more objects” which the snapping alignment is the spatial relationship between the objects. See also Figure 3 which discloses of determining the snap threshold, and snapping the object based on the determined threshold, as disclosed [0046] “Control then continues to block 370 where the snapped position is set to be the original bounds of the selected object offset by D. The snapped position is used to snap the selected object to the snapped position when the user stops moving the selected object”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize snapping alignment of objects as in Sprang in the system executing the method of Davis with the motivation of offering to provide [0003-0007] advantages of guide or grid lines to avoid visual clutter which may distract the user from seeing objects to manipulate and edit as taught by Sprang over that of Davis.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Strange in view of Schultz, in further view of Davis, and in further view of Hu et al. (U.S. 2017/0344127).

As per claim 10, Davis may not explicitly disclose, but Hu teaches the system of claim 6, wherein the instructions, when executed by the plurality of data processing units, further result in:
	identifying, within the pre-loaded geo-referenced map of the accident scene, a subset of areas that correspond to locations of vehicle travel ([0093] “At 606, the detection engine 212 may recognize one of more of the physical interface object(s) 120 as a visually quantified object and/or a visually unquantified object based on the comparisons …”);
	determining that the first location on the map falls outside of the subset of areas that correspond to locations of vehicle travel ([0096] “For example, if an executed set of commands would move a target virtual object 122 into an area determined to be out of bounds, …”); and
	transmitting, after the determining that the first location on the map falls outside of the subset of areas that correspond to locations of vehicle travel and to the mobile electronic device, instructions indicating that the first vector input fails to correspond to the subset of areas of the that correspond to locations of vehicle travel in the pre-loaded geo-referenced map of the accident scene ([0096] “For example, if an executed set of commands would move a target virtual object 122 into an area determined to be out of bounds, then the activity application(s) 214 may cause the virtual scene to present an indication that the set of commands are improper”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize quantifying objects to determine “out of bounds” for placed objects as in Hu in the system executing the method of Davis with the motivation of offering to provide [0006] “a flexible, portable, highly-responsive, and practical, tangible programming platform” as taught by Hu over that of Davis.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Strange in view of Schultz, in further view of Davis, and in further view of FARO Global Customer Service, (“FARO Reality Crash Reconstruction Instructional Overview”, 30 June 2017, https://youtu.be/Kgeal8PHfQI), hereinafter FARO. 

	As per claim 11, Davis may not explicitly disclose, but FARO teaches the system of claim 6, wherein the instructions, when executed by the plurality of data processing units, further result in:
	identifying, within the pre-loaded geo-referenced map of the accident scene, at least one characteristic of vehicle travel for a subset of areas that correspond to locations of vehicle travel (See starting around [06:52] and onward, the addition for crash simulation of two cars to analyze the momentum, the vehicle objects include its directions and velocities by which the user can edit. See also the impact configuration starting around [07:45]);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	determining that the first direction of the first vector input conflicts with the at least one characteristic of vehicle travel for the subset of areas that correspond to locations of vehicle travel; and transmitting, after the determining that the first direction of the first vector input conflicts with the at least one characteristic of vehicle travel for the subset of areas that correspond to locations of vehicle travel and to the mobile electronic device, instructions indicating that the first vector input conflicts with the at least one characteristic of vehicle travel for the subset of areas that correspond to locations of vehicle travel (See around [07:00] to [07:04] wherein if the vehicle’s direction and velocity input conflicts, the simulator provides a warning indicating “One or more velocities is Negative …” and “PDOF’s are not collinear you may have an error in the momentum configuration …”). 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the invention to include adding and altering the direction and vector input of the vehicle objects in the accident simulator as taught by FARO in the system of Davis, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Strange in view of Schultz, in further view of Davis, and in further view of Nave et al. (U.S. 9,886,841).

As per claim 13, Davis may not explicitly disclose, but Nave teaches the system of claim 12, wherein the calculating of the virtual result of the accident, comprises:
	computing, based on mathematical analysis of the virtual accident scene, an estimated extent of damage incurred during the accident ([Col 9 Lines 6-19] “The AM server may store the scenario model. Based upon the stored scenario model for the vehicular crash … Based upon the completeness of the stored scenario model, the AM server may be able to fill out multiple forms and describe the accident in detail. The AM server may also be able to determine one or more damages that the vehicle would have incurred in the vehicular accident” and see also [Col 10 Lines 1-6] “In some embodiments, the AM server may determine a severity of the vehicular accident. The determined severity may be based upon a plurality of levels of severity, such as set by government or a standards setting organization. Examples may include, but are not limited to, vehicle damage scale” which computes the vehicle damage scale); and 
computing, based on the estimated extent of damage incurred, an estimated cost of repair ([Col 9 Lines 6-19] “The AM server may store the scenario model. Based upon the stored scenario model for the vehicular crash … Based upon the completeness of the stored scenario model, the AM server may be able to fill out multiple forms and describe the accident in detail … The AM server may also be able to estimate a cost of repairs or replacement”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize computation of vehicle damages and estimated cost of repair based on the scenario model (e.g. virtual accident scene) as in Nave in the system executing Davis with the motivation of offering to [Col 10 Lines 12-18] “(i) improving speed and efficiency of processing a claim based upon a vehicular accident; (ii) improving the speed and accuracy of reconstructing a vehicular accident scenario; (iii) properly informing emergency service personnel of the potential injuries associated with a vehicular accident; and/or (iv) determining that a vehicular accident is occurring or may be occurring” as taught by Nave over that of Davis.

	As per claim 14, Davis may not explicitly disclose, but Nave teaches the system of claim 13, wherein the calculating of the virtual result of the accident, further comprises:
	computing, based on the estimated cost of repair and stored information descriptive of the insurance policy, an estimated claim coverage amount ([Col 35 Lines 48-54] “The estimated severity of the expected vehicular crash may be determined to be an anticipated total loss, and a total loss insurance claim handling process may be started by a remote server. The estimated severity of the expected vehicular crash may be used to start an insurance claim handling process and/or used to pre-populate a virtual insurance claim for insured review and/or approval”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize determining a total loss insurance claim based on the estimated vehicle damage and stored insurance policy as in Nave in the system executing the method of Davis with the motivation of offering to [Col 10 Lines 12-18] “(i) improving speed and efficiency of processing a claim based upon a vehicular accident; (ii) improving the speed Nave over that of Davis.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Strange in view of Schultz, in further view of Davis, and in further view of Pal et al. (U.S. 2017/0221283).

	As per claim 15, Davis may not explicitly disclose, but Pal teaches the system of claim 12, wherein the calculating of the virtual result of the accident, comprises:
	computing, based on mathematical analysis of the virtual accident scene, a likelihood of a particular vehicle operator being at fault ([0153] “In another variation, Block S160 can include Block S164, which recites: determining one or more causes of a vehicular accident event. Accident causes can include: indications of fault (e.g., which driver was at fault)” and see also [0154] “For example, the method 100 can include detecting a two-vehicle collision between a first driver and a second driver; assigning a higher proportion of fault to the first driver based on a first movement dataset describing a first driver vehicular speed exceeding the speed limit identified from a traffic dataset, and based on a second movement dataset describing a second driver vehicular speed below the speed limit”).
Pal in the system executing the method of Davis, wherein the system of Davis compares and updates the augmented reality visualization by receiving data from a plurality of sensors located on a vehicle as disclosed [Col 3 Lines 53-57 to Col 4 Lines 1-3], with the motivation of offering to make more accurate a report of the accident event based on the received dataset [0003-0004] as taught by Pal over that of Davis.

Response to Arguments
Applicant's arguments, see pages 11 to 23, filed 18 December 2021, with respect to 35 U.S.C. 103 rejection have been fully considered but they are not persuasive.
Applicant contends, see pages 11 to 13, that the references fail to teach or suggest: “accepting the verification of the contact information for the insurance policy as an access credential for at least one of the (i) accident visual documentation rules, (ii) accident recorded statement rules, and (iii) accident diagram rules” of claim 1. Examiner respectfully disagrees. For further clarification, Examiner has provided additional disclosures from the prior art Strange, which teaches that the information extracted as disclosed in Figure 2 – step 214 and [0084] includes the steps of verifying the contact information as disclosed in [0083] and [0090], by which serves as an “access credentials” to provide access to the next steps of performing the accident visual documentation rules and/or accident recorded statement rules. The Examiner notes that the term “access credentials” has not been defined by the Specifications, therefore 
Applicant contends, see page 13, that there is no motivation or reason to combine the references cited for claim 1. Examiner respectfully disagrees. The referenced prior arts are within the same technical field of insurance industry, wherein Strange teaches the method of initiating and submitting an insurance claim based on the captured information, and Schultz teaches the method of retrieving insurance information from a database, whereas the invention is limited to the insurance industry [0017], and since the referenced prior arts were published well before the effective filing date of the present application, it would have been obvious to one of ordinary skilled in the art at the time of the invention to combine the referenced prior arts, with the motivation of offering to [0004] “provide an improved system which provides access in real-time, or substantially real-time, to CRM information” as taught by Schultz over that of Strange. Therefore, the 35 U.S.C. 103 rejection for claim 1 is maintained.
Applicant contends, see pages 13 to 14, that there is no motivation to combine the prior art reference Davis for claims 6-7 and 12. Examiner respectfully disagrees. The referenced prior arts Strange and Davis are within the same technological field of collecting information associated with an insurance claim. The referenced prior art Strange teaches the method of submitting an insurance claim based on the collected data, wherein the collected data may include captured images of a real world accident scene, and the referenced prior art Davis teaches the method of creating a visualization of a real world accident scene to be associated with the insurance claim made by the user, and since the referenced prior arts were published well before the effective filing Davis over that of Strange. Therefore, the 35 U.S.C. 103 rejection for claims 6-7 and 12 is maintained.
Applicant contends, see pages 14 to 16, that the references fail to teach or suggest: “calculating a difference between the first and second locations on the map and determining, by applying stored proximity threshold rules, that the first and second locations on the map are within a predetermined proximity threshold” of claim 8, and also “creating, based on determining that the first and second locations on the map are within a predetermined proximity threshold, a spatial data relationship between the first direction on the map and the first one of the plurality of available GUI objects” of claim 9. Examiner respectfully disagrees. This limitation regarding the rule to determine the proximity threshold is to determine the spatial data relationship, e.g. automatically reposition to align the objects, as supported by Specification [0067] “In the case that the distance is less than the threshold, for example, it may be automatically determined that the third vector object 530c and the third object 526c should be associated (e.g., a stored spatial data relationship may be generated). In such a case, one or more of the third vector object 530c and the third object 526c may be automatically repositioned to align with the corresponding third vector object 530c or third object 526c. In the case that the distance is greater than the threshold, no relationship may be automatically generated and/or no automatic repositioning may occur”, which is known as the concept Sprang, were cited only as a guide to show support for teaching the limitations, but every disclosures from the referenced prior art, e.g. Figures, Specification, Claims, etc. not cited in the office action, must also be considered as elements that may teach the limitations. However, for further clarification, the Examiner has provided additional citations from Sprang.
Applicant contends, see pages 16 to 17, that there is no motivation or reason to combine the reference Sprang. Examiner respectfully disagrees. As recited in the office action, the motivation to combine the reference Sprang is “to provide [0003-0007] advantages of guide or grid lines to avoid visual clutter which may distract the user from seeing objects to manipulate and edit as taught by Sprang over that of Davis”, wherein the system of Davis teaches of using drawing tools to create an augmented reality visualization of a real world accident scene. The alignment of drawing objects, e.g. the snapping element, which is an aspect of creating a spatial relationship between two objects, would improve the user experience of creating an accident scene by which the snap guides would help avoid visual clusters, and the user would be able to use the drawing diagram more effectively. Therefore, the 35 U.S.C. 103 rejection of claims 8 and 9 is maintained.
Applicant contends, see pages 17 to 19, that the references fail to teach or suggest: “(i) identifying, within the pre-loaded geo-referenced map of the accident scene, a subset of areas that correspond to locations of vehicle travel, (ii) determining that the first location on the map falls outside of the subset of areas that correspond to 
Applicant contends, see pages 19 to 20, that there is no motivation or reason to combine the referenced prior art Hu. Examiner respectfully disagrees. As recited in the office action, the motivation to combine the reference Hu is “to provide [0006] a flexible, portable, highly-responsive, and practical, tangible programming platform as taught by Hu over that of Davis”, wherein the system of Davis teaches of using drawing tools to create an augmented reality visualization of a real world accident scene. The programming platform can be utilized in the application of creating a virtual accident scene as in Davis, by which utilizes the drawing tools and the image rules being applied to create the scene as taught by Hu. Therefore, the 35 U.S.C. 103 rejection of claim 10 is maintained.

Applicant’s arguments, see pages 21 to 22, with respect to the prior art reference Seth have been fully considered and are persuasive. The previous 35 U.S.C. 103 rejection using reference Seth to the dependent claims 13-15 has been withdrawn. However, upon further search and consideration, a new ground of 35 U.S.C. 103 rejection is made in view of prior art references Nave and Pal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Josephson (U.S. 2017/0139556) discloses systems, interfaces, and methods for implementing the systems and interfaces includes selection attractive movement as the selection protocol, where a selection object is used to discriminate between selectable objects and attract a target object toward the selection objects, where the direction and speed of the motion controls, discriminates, attracts, and activates the selected objects.
Brandmaier et al. (U.S. 8712893) discloses systems and methods for an automated system for analyzing damage to process claims associated with an insured item, such as a vehicle.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697